Title: [Diary entry: 31 January 1785]
From: Washington, George
To: 

Monday 31st. Mercury at 22 in the Morning 28 at Noon & 29 at Night. Wind at No. Wt. & pretty fresh in the forenoon—less of it & from the Eastward in the afternoon. Day clear until the Evening when it lowered & after dark turned very cloudy. About one oclock Mr. Wm. Hunter of Alexa. with a Mr. Hadfield (a Manchester Mercht.) recommended by Colo. Sam Smith of Baltimore & Colo. Fitzgerald & a Mr. Dawson came in. Dined & returned to Alexandria.